DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to papers filed 4/23/2021.
Applicant’s election without traverse of group II in the reply filed on 8/17/2020 is acknowledged.
Claims 1-6, 9, 11-12, 14-16, 18-20, 25, 27, 30-31, 36  are pending.  Claims 7-8, 10, 13, 17, 21-24, 26, 28-29, 32-35, 37- 42 have been cancelled.
Claims 1-6, 9, 11-12, 14, 25, 27, 30-31, 36 are withdrawn as being drawn to a nonelected invention. 
The following rejections are maintained (35 USC 112b) and modified or newly applied (35 USC 103) as necessitated by amendment with response to arguments following. 
This action for Claims 15-16, 18-20 is FINAL. 
Maintained Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-16, 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 15-16, 18-20 are indefinite.  Claim 15 contains the trademark/trade name Mitra tip.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe tip used for sampling and, accordingly, the identification/description is indefinite.
Response to Arguments
The reply traverses the rejection.  A summary of the arguetmsn is set forth below with response to arguetmsn following.  
The reply asserts that MITRA is used to refer to the source of the microsampling device and it is not a single device rather than a line of devices (p. 9).  The reply asserts that further this trademark has by incorporated by reference as it is described in US2013/0116597 (p. 9).
This arguetmsn has been reviewed but has not been found persuasive.  

 
Modified or Newly applied Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

Claim 15, 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over by Soulier et al. (The Journal of Infectious diseases Published online September 2, 2015 Vol 213 p. 1087) in view of Denniff et al (Anal Chem 2014 cited on IDS).  
With regard to claim 15, Soulier et al. teaches a method for detecting HCV from dried blood (p. 1088 2nd column).  Soulier et al. teaches that the sample was eluted wherein the absorbent disk was placed into solution and eluted.  However Soulier et al. does not teach it was from an absorbent tip, however Soulier et al. teaches that it was performed using a finger stick (p. 1093 1st column).   Soulier et al. teaches detection of HCV in the dried blood using an antibody and antigen (p. 1088 2nd column-1089 1st paragraph). Soulier et al. teaches detection with ELISA (p. 1088 last para).  Soulier et al. teaches detection of the NS5 region with the antigens (1092 last para).  
With regard to claim 18, Soulier et al. teaches detection using dried whole blood (p. 1088 1st column 2nd paragraph). 
With regard to claim 19, Soulier et al. teaches that it was performed using a finger stick (p. 1093 1st column).   
With regard to claim 15, DBS sampling (which is used by Soulier) was known in the prior art.  Denniff et al. teaches that one method of collection is by using volumetric absorptive microsampling (p. 8490 1st column last para).  This microsampling using a tip with an absorptive end (p. 8490 2nd column 2nd para).  Denniff et al. teaches the use of Mitra tips (p. 8490 2nd column last 2 paras).  Dennif et al teaches that the election probes nd column 1st paragraph). 
It would be prima facie obvious to one of ordinary skill in the art at the time of the effective filing date to use a known DBS sampling technique of Denniff et al. with the intended outcome of isolating a blood sample from a patient.    Denniff et al. teaches that the use of Mitra tips can allow for blood to be absorbed, dried and detected (p. 8490 last 2 paragraphs) and as such is a known isolation methodology in the art for blood sampled so that the sample can be later eluted and examined.  
Response to Arguments
The reply traverses the rejection.  A summary of the arguetmsn is set forth below with response to arguetmsn following.  
The reply asserts that Soulier fails to mention microsampling device and Denniff generically mentions automation but fails to teach automation can be implemented (p. 10).
These arguetmsn have been reviewed but have not been found persuasive.
Denniff et al. teaches to aid in automation of the extraction process the VAMS sampler was designed to be compatible with a number of robotic liquid handling pipetting system (p. 8491 2nd column 1st paragraph).   Therefore, the microsampling is suggested by Denniff to be automated.  This implementation would be obvious as Denniff et al. teaches the use of samplers and tips that can be used in robotic systems in order to prepare numerous samples quickly.  

 

Claims 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over by Soulier et al. (The Journal of Infectious diseases Published online September 2, 2015 Vol 213 p. 1087) and Denniff et al (Anal Chem 2014 cited on IDS) as applied to claims 15, 18-19 and in view of Christensen et al. (US Patent Application Publication 2012/0003643 Jan 2012).
Soulier et al. teaches a method for detecting HCV from dried blood (p. 1088 2nd column).  Soulier et al. teaches that the sample was eluted wherein the absorbent disk was placed into solution and eluted.  However Soulier et al. does not teach it was from an absorbent tip, however Soulier et al. teaches that it was performed using a finger stick (p. 1093 1st column).   Soulier et al. teaches detection of HCV in the dried blood using an antibody and antigen (p. 1088 2nd column-1089 1st paragraph).  DBS sampling (which is used by Soulier) was known in the prior art.  Denniff et al. teaches that one method of collection is by using volumetric absorptive microsampling (p. 8490 1st column last para).  This microsampling using a tip with an absorptive end (p. 8490 2nd column 2nd para).  Denniff et al. teaches the use of Mitra tips (p. 8490 2nd column last 2 paras).  
	Although Soulier and Denniff et al both teach solutions with PBS (1093 Soulier and P. 8490 Denniff), neither teach the combination of PBS and BSA.
	With regard to claims 20, Christensen et al. teaches taking blood samples and eluting with PBS and 0.5% BSA (para 158).  
	Therefore it would be prima facie obvious to one of ordinary skill in the art at the time of the effective filing date to modify the method of Soulier and Denniff to use a .  

Claims 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over by Soulier et al. (The Journal of Infectious diseases Published online September 2, 2015 Vol 213 p. 1087) and  Denniff et al (Anal Chem 2014 cited on IDS) as applied to claims 15, 18-19 and in view of Bahl et al. (US Patent Application Publication 2003/0049608 March 13, 2003).
Soulier et al. teaches a method for detecting HCV from dried blood (p. 1088 2nd column).  Soulier et al. teaches that the sample was eluted wherein the absorbent disk was placed into solution and eluted.  However Soulier et al. does not teach it was from an absorbent tip, however Soulier et al. teaches that it was performed using a finger stick (p. 1093 1st column).   Soulier et al. teaches detection of HCV in the dried blood using an antibody and antigen (p. 1088 2nd column-1089 1st paragraph).  DBS sampling (which is used by Soulier) was known in the prior art.  Denniff et al. teaches that one method of collection is by using volumetric absorptive microsampling (p. 8490 1st column last para).  This microsampling using a tip with an absorptive end (p. 8490 2nd column 2nd para).  Denniff et al. teaches the use of Mitra tips (p. 8490 2nd column last 2 paras).  

	With regard to claim 16, Bahl et al. teaches a method wherein combination assays are used for the detection of HCV (abstract and para 8).  Bahl et al. teaches that a combination assay can be used to detect c2203, c200 and NS5 (para 8 and 12).
	Therefore it would be prima facie obvious at the effective time of filing to modify the method of Soulier and Denniff to perform a combinational assay as taught by Bahl et al. in order to determine the presence of known markers in HCV.  The ordinary artisan would have a reasonable expectation of success as Bahl et al. teaches that combinational assays can be used to detect multiple antigens and the method of Soulier and Denniff et al. teach that eluted fluid can be used for detection. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE D SALMON whose telephone number is (571)272-3316.  The examiner can normally be reached on  9-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712720731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 /KATHERINE D SALMON/ Primary Examiner, Art Unit 1634